f 5-0 - if
                               ELECTRONIC RECORD




COA#       11-13-00075-CR                        OFFENSE:        22.021


          Casey Don Jones v.
STYLE:    The State Of Texas                     COUNTY:         Jones

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    259th District Court


DATE: 3/26/15                    Publish: YES    TC CASE #:      010649




                        IN THE COURT OF CRIMINAL APPEALS



         Casey Don Jones v.
style:   The State of Texas                           CCA#:        PD-0450-15
    AftEU^NT^^                        Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:                                                 SIGNED:                           PC:_

JUDGE:          fj4.//sQ4^*~-^                        PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                             ELECTRONIC RECORD